Case 9:19-cv-81160-RS Document 331 Entered on FLSD Docket 04/11/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 9:19-cv-81160-RS

   APPLE INC.,
          Plaintiff,
   v.
   CORELLIUM, LLC,
          Defendant.



                PLAINTIFF APPLE INC.’S RESPONSE TO DEFENDANT
        CORELLIUM, LLC’S NOTICE OF FILING SUPPLEMENTAL EXHIBITS 9 & 10

         Plaintiff Apple Inc. is again compelled to submit a short statement to correct the record, in

  response to Defendant Corellium, LLC’s submission today of its Notice of Filing Supplemental

  Exhibits 9 & 10 (ECF No. 328). Corellium’s Notice should have simply been a form notice

  submitting supplemental exhibits (as Apple’s was). Instead, Corellium accuses Apple and its

  counsel—with no evidence whatsoever—of coaching witnesses in their depositions. This is false

  and Apple and its counsel categorically deny it. As each Apple witness has testified, his testimony

  is his own truthful testimony. The Court should disregard Corellium’s baseless and inappropriate

  statement.
Case 9:19-cv-81160-RS Document 331 Entered on FLSD Docket 04/11/2020 Page 2 of 2



   Dated: April 11, 2020                           Respectfully Submitted,

                                                   s/ Emily L. Pincow
   Sarang Vijay Damle*
   sy.damle@lw.com                                 Martin B. Goldberg
   Elana Nightingale Dawson*                       Florida Bar No. 0827029
   elana.nightingaledawson@lw.com                  mgoldberg@lashgoldberg.com
   LATHAM & WATKINS LLP                            rdiaz@lashgoldberg.com
   555 Eleventh Street NW, Suite 1000              Emily L. Pincow
   Washington, DC 20004                            Florida Bar. No. 1010370
   (202) 637-2200 / (202) 637-2201 Fax             epincow@lashgoldberg.com
                                                   LASH & GOLDBERG LLP
   Andrew M. Gass*                                 100 Southeast Second Street
   andrew.gass@lw.com                              Miami, FL 33131
   LATHAM & WATKINS LLP                            (305) 347-4040 / (305) 347-4050 Fax
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.




                                               2
